UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
RYAN SAMUEL SMITH,                        )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                  Case No. 18-cv-00742 (APM)
                                          )
LYDIA KAY GRIGGSBY,                       )
                                          )
      Defendant.                          )
_________________________________________ )


                                 MEMORANDUM OPINION

       In this action removed from D.C. Superior Court, Plaintiff Ryan Smith brings suit against

The Honorable Lydia Kay Griggsby, a judge on the United States Court of Claims. The United

States has properly substituted itself as defendant for Judge Griggsby. See 28 U.S.C. § 2679(d)(1).

The United States moves to dismiss on a host of grounds under Rule 12 of the Federal Rules of

Civil Procedure. See Def.’s Mot. to Dismiss, or in the Alternative, for Summ. J., ECF No. 6. The

court issued a Fox order to Plaintiff on August 23, 2018, see Order, ECF No. 7, but Plaintiff did

not file a response. The United States’ Motion is granted for a host of reasons.

       First, this court lacks personal jurisdiction over Judge Griggsby, as Plaintiff has not served

her personally as required under Rule 4(i). See Simpkins v. District of Columbia Gov’t, 108 F.3d

366, 368–69 (D.C. Cir. 1997). Service by mail to her office is not sufficient. See Khan v. Holder,

134 F. Supp. 3d 244, 251 (D.D.C. 2015). Likewise, Plaintiff has not properly served the United

States under Rule 4(i). Accordingly, this case is dismissed pursuant to Rule 12(b)(5).
       Second, Judge Griggsby, and hence the United States, is absolutely immune from suit for

any claim arising out of her dismissal of Plaintiff’s action before the Federal Court of Claims.

See Mitchell v. Forsyth, 472 U.S. 511, 526 (1985); 28 U.S.C § 2674.

       Finally, Plaintiff fails to state a claim. See Fed. R. Civ. P. 12(b)(6). Plaintiff’s Complaint

is inscrutable: “Proceed within federal claim 17-793c. Illegal communication by Interfere. Proper

personnel to motion forward and bring forth all information.” Compl., ECF No. 1-1. He therefore

fails to satisfy even the minimum pleading standard of Rule 8.

       For the foregoing reasons, Defendant’s Motion to Dismiss is granted, and the court

dismisses this action. A separate final, appealable order accompanies this Memorandum Opinion.




Dated: December 10, 2018                                     Amit P. Mehta
                                                      United States District Judge




                                                 2